Appeal from an order granting respondent’s application for leave to serve an amended notice of claim after the expiration *834of tlie period of time provided by law (Public Authorities Law, § 1212; General Municipal Law, § 50-e). Order reversed on the law and the facts, with $10 costs and disbursements, and application denied. The original notice of claim, although prepared and verified by respondent prior to the expiration of the 90-day period, was not served until after the expiration of that period. The facts establish that the failure to serve the notice in time was not due to the incapacity of the respondent.
Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.